DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson, et al. US4487258.
Regarding claim 1, Jackson, et al. teaches a setting tool 20 for use in a subterranean well (downhole location described in Column 1:6-8), the setting tool comprising:
a hydraulic setting mechanism 20 which is configured to bias a first piston 60/63 away from a second piston 28 (wherein piston 60 is pushed upwards with fluid force inside 26 as described in Column 3:62-65), in which the first piston is permitted to displace relative to the second piston (60/63 moves upwards relative to 28 via pressure in port 68) in which a first side (bottom of 60) of the first piston is in communication (via ports 68) with a central flow passage 26 extending longitudinally through the hydraulic setting mechanism, and in which a second side (top of 60) of the first piston is in communication with an exterior (outside of 80c, via ports 122) of the setting tool; and
a check valve assembly (Figure 1e: 102 and 113) that prevents flow from a first section (above 102) of the central flow passage to a second section (below 102, at the position shown in Figure 1e) of the central flow passage but permits flow from the second section to the first section (by pushing up on ball 102 so it is no longer seated on 116), in which flow is permitted between the second section and the exterior of the setting tool (wherein the second section, being below ball 102, is always open to flow from the exterior of the tool via opening 21f).
Regarding claim 2, the check valve assembly is displaceable between first and second positions:
in the first position (when ball 102 is unseated), the check valve assembly permits flow from the exterior of the setting tool to the first section (by upward flow of fluid from 21f past 102), and the check valve assembly prevents flow from the first section to the exterior of the setting tool (such as from downward flow from 21e downwards, which causes 102 to seat as shown in Figure 1e), and in the second position (the pumped out position described in Column 6:28-33), the check valve assembly permits flow from the first section to the exterior of the setting tool (in which the “unrestricted flow” includes permitting flow from the first section to the exterior as described in Column 6:28-33).
Regarding claim 3, in the second position, the check valve assembly permits flow from the exterior of the setting tool to the first section (since unrestricted flow is permitted, as described above, Column 6:28-34 describes unrestricted flow).
Regarding claim 4, the hydraulic setting mechanism is operable to set a well tool (seal assembly 40 is part of packer 20) in response to application of a first level of pressure differential (the increased fluid pressure described in Column 5: 64-66, which necessarily causes a pressure differential on the check valve by increasing pressure above the valve, but maintaining pressure below the valve) across the check valve assembly (Column 3: 62-68, wherein downward fluid pressure necessarily presses against the check valve assembly by seating the ball on the seat, and the method of setting described in Column 5: 64-Column 6: 7), and in which the check valve assembly displaces from the first position to the second position in response to application of a second level of the pressure differential (the increased fluid pressure described in Column 6:28-34 to shear screw 115) across the check valve assembly, the second pressure differential level being greater than the first pressure differential level.
Regarding claim 7, the check valve assembly is releasably secured (via shear screw 115) against displacement relative to the central flow passage.
Claim(s) 8, 9, 11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyrl US3913675.
Regarding claim 8, Smyrl teaches a setting tool 10 for use in a subterranean well 11, the setting tool comprising:
a flow path (arrows shown in Figure 1) between an interior 15 of the setting tool and an exterior (outside 10) of the setting tool; and a check valve assembly (20 and 36) positionable within the setting tool between first (Figure 2) and second (Figure 3) stationary positions (wherein each position are considered stationary as seat 20 is physically stopped from further moving downwards in each respective position, until desired to move at a later time) within the setting tool:
a) in the first position (Figure 2), the check valve assembly permits flow through the flow path from the exterior to the interior of the setting tool (via port 27, by pushing up on ball 36), and the check valve assembly prevents flow from the interior to the exterior of the setting tool (by pushing down on ball 36 to seat on seat 20), and
b) in the second position (Figure 3), the check valve assembly permits flow through the flow path from the interior to the exterior of the setting tool (since valve assembly is located below ports 21 and 27, thus flow both from the interior to the exterior and from the exterior to the interior are permitted).
Regarding claim 9, in the second position, the check valve assembly permits flow from the exterior to the interior of the setting tool (wherein ball 36 and seat 20 are positioned below ports 21 and 27, which permit full flow in either direction due to the lack of the check valve in position above these ports).
Regarding claim 11, a hydraulic setting mechanism 18 operable to set a well tool (packer 17 is a well tool) in response to application of a first pressure differential across the check valve assembly (Column 2:49-55), and in which the check valve assembly displaces from the first position to the second position in response to application of a second pressure differential (Column 3: 1-9) across the check valve assembly, the second pressure differential being greater than the first pressure differential (wherein Column 3: 6-9 describes the shear value of the shear means that holds ring 20 is higher than the pressure to set the slip, which necessarily requires that the second pressure differential be greater than the first pressure differential such that the shear means is sheared).
Regarding claim 13, the check valve assembly in the first position blocks flow between first (above 20)  and second (below 20) sections of an interior flow passage 15 of the setting tool and blocks flow between the first section and an opening 21/27 that permits flow between the second section and the exterior of the setting tool (wherein seating ball 36 on seat 20 prevents fluid flow from above 36 as shown in Figure 2, and thus also prevents fluid from above 36 seated on 20 to the section under 20 and out the ports 21 and 27 to the exterior of the tool).
Regarding claim 14, in which the check valve assembly in the second position (Figure 3) permits flow between the first section and the opening by removal of ball 36 and seat 20 from blocking flow through 21 and 27. Arrows show fluid flow in Figure 3).
Regarding claim 15, a method of setting a well tool 17 in a subterranean well 11,
the method comprising:
deploying the well tool and a setting tool 10 into the well (as shown in Figure 1);
applying a first pressure differential (column 2: 49-55) across a check valve assembly 20 & 36) of the setting tool, in which the first pressure differential is concurrently applied across at least one piston (wherein 19 forms a piston head, thus the lower portions 10 are considered a piston) of the setting tool, thereby setting the well tool (as described in Column 2: 49-55), and in which, in the deploying, the setting tool includes the check valve assembly (as shown in Figure 2) and applying a second pressure differential (Column 3: 1-9) across the check valve assembly, thereby opening a radial flow path (through  21 and 27 as shown in Figure 3) between an interior 15 of the setting tool and an exterior (the annulus between 22 and the casing 11) of the setting tool.
Regarding claim 16, the second pressure differential is greater than the first pressure differential (wherein Column 3: 6-9 describes the shear value of the shear means that holds ring 20 is higher than the pressure to set the slip, which necessarily requires that the second pressure differential be greater than the first pressure differential such that the shear means is sheared).
Regarding claim 17, the opening comprises displacing the check valve assembly from a first position (Figure 2) in which the check valve assembly blocks flow through the flow path (when ball 36 is seated on 20) to a second position (Figure 3) in which the check valve assembly does not block the flow through the flow path (where 36 and 20 are below the flow path shown in the arrows in Figure 3 through the ports 21 and 27).
18. (original) The method of claim 15, in which the deploying comprises permitting flow through the check valve assembly in a first direction (upwards by unseating ball 36 from seat 20) from an exterior (outside 25) of the setting tool to an interior 15 (via ports 21 and 27) of the setting tool.
Regarding claim 19, the setting comprises preventing flow (by seating 36 on 20 as shown in Figure 2) through the check valve assembly in a second direction (downward) opposite to the first direction, the second direction being from the interior (15, above 36) to the exterior (through ports 21 and 27) of the setting tool.
Regarding claim 20, flowing a substance (fluid described in Column 3: 10-14) from the interior to the exterior of the setting tool after the setting (the arrows shown in Figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, et al. in view of Steindorf, et al. US5816446.
Regarding claim 6, Jackson, et al. teaches the check valve assembly includes a seat 113, and a closure (ball 102).
Jackson, et al. does not teach a bias member that biases the closure toward sealing engagement with the seat.
Steindorf, et al. teaches a ball valve 34 where the closure 42 has a biasing member 40 that biases the closure 42 towards seat 46. The biasing member permits the ball check valve to be used even though the orientation of the check valve is different from a vertical position Column 11:17-24.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Jackson, et al. in view of Steindorf, et al. to include a bias member that biases the closure towards sealing engagement with the seat, such that the valve can be used even when orientation of the check valve is different from a vertical position, which may be the case for horizontal or deviated wellbores.
Allowable Subject Matter
Claims 5, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. Applicant’s arguments that Jackson does not teach the first piston being biased away from the second piston are refuted. As described above, when considering the second piston to be 28, the first piston 60/63 is biased relative to the second piston since 60/63 moves upwards relative to 28 due to pressure from port 68.
Applicant’s arguments, see remarks, filed 2/14/2022, with respect to the rejection(s) of claim(s) 8-9, 11, and 13-20 under 35 USC 102 and 103 over Jackson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smyrl.
These claims do not recite limitations including the hydraulic setting mechanism with a first piston biased away from a second piston.
Therefore, applicant’s arguments regarding dependent claims are similarly refuted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             	7/1/2022